OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
Replace paragraph [0001] above BACKGROUND with the following paragraph:
-- [0001] 	This is a continuation application based on pending U.S. Application No. 16/730,290, filed on December 30, 2019, now U.S. Patent No. 11,227,912 issued January 18, 2022, the entire contents of which is hereby incorporated by reference
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:

    PNG
    media_image1.png
    129
    171
    media_image1.png
    Greyscale
* A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 		  	FIG. 9A>>>  

    PNG
    media_image2.png
    339
    277
    media_image2.png
    Greyscale
3.	Claims 1-5 and 8-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 9,564,310 to Adusumilli et al (hereinafter Adusumilli).     
In re claim 1, Adusumilli discloses an integrated circuit device 300, comprising:
- a lower electrode 306 disposed over a substrate [Fig. 3]; 			  FIG. 3 >>>
- a dielectric layer 310 disposed on the lower electrode 306; 
- an upper electrode 317 disposed on the dielectric layer 310 [col. 5];
- a lower interface layer 307 disposed between the lower electrode 306 and the dielectric layer 310; and
- an upper interface layer 316 disposed between the dielectric layer 310 and the upper electrode 317.
Adusumilli suggests the lower interface layer 307 and the upper interface layer 316 comprising MNX [Fig. 3 & col. 5, lns.1-15], but not each of the lower and the upper interface layers includes
titanium niobium oxide (TiNbO) or titanium niobium oxynitride (TiNbON).
It would have been obvious to a person having skills in the art to have modified the lower and the upper interface layers of Adusumilli by utilizing TiNbO or TiNbON.  Since this is merely an alternative material of the lower/upper interface layer, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 & In re Leshin, 125 SUPQ 416.
In re claim 2, Adusumilli suggests the lower electrode 305 including MNX (e.g., TiN, MoN, CoN, TaN, TiAlN, TaAlN, W, Ru, RuO2, SrRuO3, Ir, IrO2, Pt, PtO, SRO (SrRuO3), BSRO ((Ba,Sr)RuO3), CRO (CaRuO3), or LSCO ((La,Sr)CoO3), or titanium niobium nitride (TiNbN) [Fig. 3 & col. 5, lns.1-15].
In re claim 3, Adusumilli suggests the dielectric layer 310 including MOXNY [col. 5, ln.5], but not hafnium, zirconium, aluminum, niobium, cerium, lanthanum, tantalum, or titanium.
It would have been obvious to a person having skills in the art to have modified dielectric layer of Adusumilli by utilizing hafnium, zirconium, aluminum, … lanthanum, tantalum, or titanium. Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art.  MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 4, Adusumilli discloses the upper electrode 315 including MNX (e.g., TiN, MoN, CoN, TaN, TiAlN, TaAlN, W, Ru, RuO2, SrRuO3, Ir, IrO2, Pt, PtO, SRO (SrRuO3), BSRO ((Ba,Sr)RuO3), CRO (CaRuO3), or LSCO ((La,Sr)CoO3) [Fig. 3 & col. 5, lns.1-15].
In re claim 5, Adusumilli discloses the lower interface layer 307 including TaNX [col. 5, ln.33], but not cobalt, tin, vanadium, tantalum, dubnium, phosphorus, arsenic, antimony (Sb), or bismuth.
It would have been obvious to a person having skills in the art to have modified lower interface layer of Adusumilli by utilizing cobalt, tin, vanadium, tantalum, … arsenic, antimony, or bismuth. Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art.  See MPEP 2144.06, In re Leshin, 125 SUPQ 416.
In re claim 8, Adusumilli discloses a thickness of the lower interface layer 307 being less than a thickness of the lower electrode 305 [Fig. 3].
In re claim 9, Adusumilli discloses the lower interface layer 307 includes a plurality of sub-lower interface layers 306, 307 [Fig. 3].
Adusumilli, however, is silent about the “sub-lower interface layers having different content ratios of a niobium atom each other, and a content ratio of a Nb atom in each of the plurality of sub-lower interface layers gradually increases toward the dielectric layer.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “sub-lower interface layers having different content ratios of a niobium atom each other, and a content ratio of a Nb atom … sub-lower interface layers gradually increases toward the dielectric layer” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 10, Adusumilli discloses an integrated circuit device 300 [Fig. 3], comprising a lower electrode 305 disposed over a substrate, and including a pillar-shaped main lower electrode layer 306 and a lower interface electrode layer 307 that is disposed on the pillar-shaped main lower electrode layer
Adusumilli also discloses:
- a dielectric layer 310 disposed on the lower interface electrode layer 307 of the lower electrode 306, and including hafnium [Fig. 3]; 
- an upper electrode 315 disposed on the dielectric layer 310 and including titanium nitride [col. 5, ln.5];
- and an upper interface electrode layer 316 disposed between the dielectric layer 310 and the upper electrode 317, wherein the pillar-shaped main lower electrode layer 305 includes titanium nitride or titanium niobium nitride (TiNbN) [col. 5, ln.5].
Adusumilli suggests the lower interface electrode layer 307 comprising MNX [Fig. 3 & col. 5, lns.1-15], but not the lower interface electrode layer including titanium niobium oxide (TiNbO) or titanium niobium oxynitride (TiNbON), and the upper interface electrode layer includes titanium.
It would have been obvious to a person having skills in the art to have modified lower interface electrode layer of Adusumilli by utilizing TiNbO or TiNbON. Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 11, Adusumilli discloses the dielectric layer 310 including MOXNY [col. 5, ln.5], but not hafnium, zirconium, aluminum, niobium, cerium, lanthanum, tantalum, or titanium.
It would have been obvious to a person having skills in the art to have modified dielectric layer of Adusumilli by utilizing hafnium, zirconium, aluminum, … lanthanum, tantalum, or titanium. Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art.  MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 12, Adusumilli discloses the lower interface electrode layer 307 including MNX or TaNX [col. 5], but not cobalt, tin (Sn), vanadium, tantalum, phosphorus, arsenic, antimony (Sb), or bismuth.
It would have been obvious to a person having skills in the art to have modified lower interface electrode layer of Adusumilli by utilizing “cobalt, tin (Sn), vanadium, tantalum, phosphorus, arsenic, antimony (Sb), or bismuth.”  Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art.  See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 13, Adusumilli discloses the upper electrode 315 including MNX (e.g., TiN, MoN, CoN, TaN, TiAlN, TaAlN, W, Ru, RuO2, SrRuO3, Ir, IrO2, Pt, PtO, SRO (SrRuO3), BSRO ((Ba,Sr)RuO3), CRO (CaRuO3), or LSCO ((La,Sr)CoO3) [Fig. 3 & col. 5, lns.1-15].
In re claim 14, Adusumilli suggests the upper interface electrode layer 316 comprising MNX [Fig. 3 & col. 5, lns.1-15], but not the upper interface electrode layer including titanium niobium oxide (TiNbO) or titanium niobium oxynitride (TiNbON).
It would have been obvious to a person having skills in the art to have modified the upper interface electrode layer of Adusumilli by utilizing TiNbO or TiNbON. Since this is merely alternative material of the interface electrode layer, it has been held that substituting one known layer material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 15, Adusumilli discloses the lower interface electrode layer 307 includes a plurality of sub-lower interface electrode layers [Fig. 3 & col. 5].
Adusumilli, however, is silent about the “sub-lower interface electrode layers having different content ratios of a niobium atom each other, and a content ratio of a Nb atom in each of the plurality of sub-lower interface electrode layers gradually increases toward the dielectric layer.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “sub-lower interface electrode layers having different content ratios of a niobium atom each other, and a content ratio of a Nb atom … sub-lower interface layers gradually increases toward the dielectric layer” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 16, Adusumilli discloses an integrated circuit device 300 [Fig. 3], comprising a lower electrode 306 disposed over a substrate and including MNX or TaNX [col. 5], but not one of titanium nitride or titanium niobium nitride (TiNbN).
It would have been obvious to a person having skills in the art to have modified lower electrode of Adusumilli by utilizing TiN or TiNbN.  Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Adusumilli also discloses:
- a dielectric layer 310 disposed on the lower electrode 305 and including hafnium [Fig. 3]; and
- an upper electrode 315 disposed on the dielectric layer 310 and including titanium nitride [col. 5, ln.5].
Adusumilli suggests the lower interface layer 307 and the upper interface layer 316 comprising MNX [Fig. 3 & col. 5, lns.1-15], but not the lower electrode including titanium niobium oxide (TiNbO) or titanium niobium oxynitride (TiNbON).
It would have been obvious to a person having skills in the art to have modified lower electrode 305 of Adusumilli by utilizing TiNbO or TiNbON. Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 17, Adusumilli discloses the lower electrode 305 including TaNX [col. 5, ln.33], but not cobalt, tin, vanadium, tantalum, dubnium, phosphorus, arsenic, antimony (Sb), or bismuth.
It would have been obvious to a person having skills in the art to have modified lower electrode of Adusumilli by utilizing cobalt, tin, vanadium, tantalum, … arsenic, antimony, or bismuth. Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art.  See MPEP 2144.06, In re Leshin, 125 SUPQ 416.
In re claim 18, Adusumilli discloses the dielectric layer 310 including MOXNY [col. 5, ln.5], but not hafnium, zirconium, aluminum, niobium, cerium, lanthanum, tantalum, or titanium.
It would have been obvious to a person having skills in the art to have modified dielectric layer of Adusumilli by utilizing hafnium, zirconium, aluminum, … lanthanum, tantalum, or titanium. Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art.  MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 19, Adusumilli discloses the lower electrode 305 includes a plurality of lower electrode layers 306, 307 [Fig. 3 & col. 5].
Adusumilli is silent about the “lower electrode layers having different content ratios of a niobium atom each other, and a content ratio of a Nb atom in the plurality of lower electrode layers is greatest in the lower electrode layer closest to the dielectric layer.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “lower electrode layers having different content ratios of a niobium atom each other, and a content ratio of a Nb atom in the plurality of lower electrode layers is greatest in the lower electrode layer closest to the dielectric layer” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 20, Adusumilli discloses the lower electrode 305 includes a plurality of lower electrode layers 306, 307 [Fig. 3 & col. 5], and the lower electrode layer 306 farthest from the dielectric layer 310 does not include niobium.
Adusumilli is silent about the “lower electrode layers having different content ratios of a niobium atom each other.”  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “lower electrode layers having different content ratios of a niobium atom each other” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature recited in a claim, the Applicant must show that the chosen feature is critical.

    PNG
    media_image3.png
    400
    260
    media_image3.png
    Greyscale

4.	Claims 1-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 9,691,839 to Lindert et al (hereinafter Lindert). 		      	     FIG. 2C >>>
In re claim 1, Lindert discloses an integrated circuit device 300, comprising:
- a lower electrode 218 disposed over a substrate 204 [Figs. 2A-B];
- a dielectric layer 220 disposed on the lower electrode 218; 
- an upper electrode 222 disposed on the dielectric layer 220 [col. 4, lns.48-54];
- a lower interface layer 218c-2 disposed between the lower electrode 218c-1 and the dielectric layer 220 [Fig. 2C & col. 5, lns.25-45]; and
- an upper interface layer 222c1 disposed between dielectric layer 220 and the upper electrode 222c2.
Lindert suggests the lower interface layer 218c2 and the upper interface layer 222c1 comprising silver (Ag), aluminum, or an alloy of copper (Cu), silver or aluminum [Fig. 2C & col. 5, ln.40], but not each of the lower and the upper interface layers includes titanium niobium oxide (TiNbO) or titanium niobium oxynitride (TiNbON).
It would have been obvious to a person having skills in the art to have modified the lower and the upper interface layers of Lindert by utilizing TiNbO or TiNbON. Since this is merely an alternative material of the lower/upper interface layer, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 2, Lindert suggests the lower electrode 218 including silver, aluminum, or an alloy of copper, silver or aluminum (e.g., TiN, MoN, CoN, TaN, TiAlN, TaAlN, W, … PtO, SRO (SrRuO3), BSRO ((Ba,Sr)RuO3), CRO (CaRuO3), or LSCO ((La,Sr)CoO3), or TiNbN) [Fig. 2C & col. 5, ln.40].
In re claim 3, Lindert suggests the dielectric layer [col. 5, lns.13-19] the dielectric layer 220 including titanium oxide, tantalum oxide, hafnium oxide, zirconium oxide (e.g., hafnium, zirconium, aluminum, niobium, cerium, lanthanum, tantalum, or titanium).
In re claim 4, Lindert discloses the upper electrode 222 including silver, aluminum, or an alloy of copper, silver or aluminum (e.g., TiN, MoN, CoN, TaN, TiAlN, TaAlN, W, Ru, RuO2, SrRuO3, Ir, IrO2, Pt, PtO, SRO (SrRuO3), BSRO ((Ba,Sr)RuO3), CRO (CaRuO3), or LSCO ((La,Sr)CoO3) [col. 5, ln.40].
In re claim 5, Lindert discloses the lower interface layer 218c2 including silver (Ag), aluminum, or an alloy of copper (Cu), silver or aluminum [col. 5, ln.40], but not cobalt, tin, vanadium, tantalum, arsenic, dubnium, phosphorus, antimony (Sb), or bismuth.
It would have been obvious to a person having skills in the art to have modified lower interface layer of Lindert by utilizing cobalt, tin, vanadium, tantalum, … arsenic, antimony, or bismuth. Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art.  See MPEP 2144.06, In re Leshin, 125 SUPQ 416.
In re claim 6, Lindert discloses the lower electrode 218 being cylinder-shaped with an upper opened end [Figs. 2A-C & cols. 5-6].
In re claim 7, Lindert discloses lower electrode 218 being cylinder-shaped with filled interior [Fig2A-C]
In re claim 8, Lindert suggests a thickness of the lower interface layer 218c2 being less than a thickness of the lower electrode 218 [Figs. 2A-C].
In re claim 9, Lindert discloses the lower interface layer 218 includes a plurality of sub-lower interface layers 218c1-218c2 [Fig. 2C].
Lindert, however, is silent about the “sub-lower interface layers having different content ratios of a niobium atom each other, and a content ratio of a Nb atom in each of the plurality of sub-lower interface layers gradually increases toward the dielectric layer.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “sub-lower interface layers having different content ratios of a niobium atom each other, and a content ratio of a Nb atom … sub-lower interface layers gradually increases toward the dielectric layer” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 10, Lindert discloses an integrated circuit device 200C, comprising:
- a lower electrode 218 disposed over a substrate 204 [Figs. 2A-B] and including a pillar-shaped main lower electrode layer[,]
- a lower interface electrode layer 218c2 that is disposed on the pillar-shaped main lower electrode layer 218c1 [Fig. 2C & col. 5];
- a dielectric layer 220 disposed on the lower interface electrode layer 218c2 of the lower electrode 218, and including hafnium [col. 5, ln.19]; 
- an upper electrode 222 disposed on the dielectric layer 220 and including titanium nitride [col.5,ln.40];
- and an upper interface electrode layer 222c1 disposed between the dielectric layer 220 and the upper electrode 222, wherein the pillar-shaped main lower electrode layer 218c1 includes titanium nitride or titanium niobium nitride (TiNbN) [col. 5, ln.5].
Lindert suggests the lower interface electrode layer 218c2 and the upper interface electrode layer 222c1 comprising silver (Ag), aluminum, or an alloy of copper (Cu), silver or aluminum [col. 5, ln.40], but not the lower interface electrode layer including titanium niobium oxide (TiNbO) or titanium niobium oxynitride (TiNbON), and the upper interface electrode layer includes titanium.
It would have been obvious to a person having skills in the art to have modified lower interface electrode layer of Lindert by utilizing TiNbO or TiNbON. Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 11, Lindert discloses [col. 5, lns.13-19] the dielectric layer 220 including titanium oxide, tantalum oxide, hafnium oxide, zirconium oxide (e.g., hafnium, zirconium, aluminum, niobium, cerium, lanthanum, tantalum, or titanium).
In re claim 12, Lindert discloses the lower interface electrode layer 218c2 including aluminum, silver (Ag), or an alloy of copper (Cu), silver or aluminum [col. 5, ln.40], but not cobalt, tin (Sn), vanadium, tantalum, phosphorus, arsenic, antimony (Sb), or bismuth.
It would have been obvious to a person having skills in the art to have modified lower interface electrode layer of Lindert by utilizing “cobalt, tin (Sn), vanadium, tantalum, phosphorus, arsenic, antimony (Sb), or bismuth.”  Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art.  See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 13, Lindert discloses the upper electrode 222 including silver (Ag), aluminum, or an alloy of copper (Cu), silver or aluminum [col. 5, ln.40] (e.g., TiN, MoN, CoN, TaN, TiAlN, TaAlN, W, Ru, RuO2, SrRuO3, Ir, … SRO (SrRuO3), BSRO ((Ba,Sr)RuO3), CRO (CaRuO3), or LSCO ((La,Sr)CoO3).
In re claim 14, Lindert suggests the upper interface electrode layer 222c1 comprising aluminum, silver (Ag), or an alloy of copper (Cu), silver or aluminum [col. 5, ln.40], but not titanium niobium oxide (TiNbO) or titanium niobium oxynitride (TiNbON).
It would have been obvious to a person having skills in the art to have modified upper interface electrode layer of Lindert by utilizing TiNbO or TiNbON. Since this is merely alternative material of the interface electrode layer, it has been held that substituting one known layer material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 15, Lindert discloses the lower interface electrode layer 218 includes a plurality of sub-lower interface electrode layers 218c1-218c2 [Figs. 2A-C].
Lindert, however, is silent about the “sub-lower interface electrode layers having different content ratios of a niobium atom each other, and a content ratio of a Nb atom in each of the plurality of sub-lower interface electrode layers gradually increases toward the dielectric layer.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “sub-lower interface electrode layers having different content ratios of a niobium atom each other, and a content ratio of a Nb atom … sub-lower interface layers gradually increases toward the dielectric layer” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 16, Lindert discloses an integrated circuit device 200C, comprising a lower electrode 218 disposed over a substrate 204[,] and including silver (Ag), aluminum, or an alloy of copper (Cu), silver
or aluminum [col. 5, ln.40], but not one of titanium nitride or titanium niobium nitride (TiNbN).
It would have been obvious to a person having skills in the art to have modified lower electrode of Lindert by utilizing TiN or TiNbN.  Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Lindert also discloses:
- a dielectric layer 220 disposed on the lower electrode 218 and including hafnium [col. 5, ln.19]; and
- an upper electrode 222 disposed on the dielectric layer 220 and including titanium nitride [col. 5, ln.5].
Lindert suggests the lower electrode 218 comprising silver (Ag), aluminum, or an alloy of copper (Cu), silver or aluminum [col. 5, ln.40], but not titanium niobium oxide (TiNbO) or titanium niobium oxynitride (TiNbON).
It would have been obvious to a person having skills in the art to have modified lower electrode 218 of Lindert by utilizing TiNbO or TiNbON. Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 17, Lindert discloses the lower electrode 218 including silver (Ag), aluminum, or an alloy of copper (Cu), silver or aluminum [col. 5, ln.40], but not cobalt, tin (Sn), vanadium, tantalum, dubnium, phosphorus, arsenic, antimony (Sb), or bismuth.
It would have been obvious to a person having skills in the art to have modified lower electrode of Lindert by utilizing cobalt, tin, vanadium, tantalum, … arsenic, antimony, or bismuth. Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art.  See MPEP 2144.06, In re Leshin, 125 SUPQ 416.
In re claim 18, Lindert discloses [col. 5, lns.13-19] the dielectric layer 220 including titanium oxide, tantalum oxide, hafnium oxide, zirconium oxide (e.g., hafnium, zirconium, aluminum, niobium, cerium, lanthanum, tantalum, or titanium).
In re claim 19, Lindert discloses the lower electrode 218 includes a plurality of lower electrode layers 218c1-218c2 [Figs. 2A-C].
Lindert is silent about the “lower electrode layers having different content ratios of a niobium atom each other, and a content ratio of a Nb atom in the plurality of lower electrode layers is greatest in the lower electrode layer closest to the dielectric layer.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “lower electrode layers having different content ratios of a niobium atom each other, and a content ratio of a Nb atom in the plurality of lower electrode layers is greatest in the lower electrode layer closest to the dielectric layer” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 20, Lindert discloses the lower electrode 218 includes a plurality of lower electrode layers 218c1-218c2 [Figs. 2A-C], and the lower electrode layer 218c1 farthest from the dielectric layer 220 does not include niobium.
Lindert is silent about the “lower electrode layers having different content ratios of a niobium atom each other.”  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “lower electrode layers having different content ratios of a niobium atom each other” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature recited in a claim, the Applicant must show that the chosen feature is critical.


    PNG
    media_image4.png
    341
    166
    media_image4.png
    Greyscale
5.	Claims 1-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 11,227,912 to Park et al (hereinafter Park). 	   
In re claim 1, Park discloses an integrated circuit device 670, comprising:     FIG. 12J >>>
- a lower electrode LE disposed over a substrate 610 [Fig. 12J];
- a dielectric layer 660 disposed on the lower electrode LE; 		    
- an upper electrode UE disposed on the dielectric layer 660 [col. 12, ln.20];
- a lower interface layer 160 disposed between the lower electrode (electrode 130 in Fig.1-3 or LE in Fig. 13A) and the dielectric layer 150; and
- an upper interface layer 170 disposed between the dielectric layer 150 and the upper electrode (electrode 140, in Figs. 1-3, or UE, in col. 23, ln.40).
Park suggests the lower interface layer 160 [col. 5, ln.17] and the upper interface layer 170 [col. 6, ln.13] comprising Nb, NbO, NbO2, and Nb2O5, but not each of the lower and the upper interface layers include titanium niobium oxide (TiNbO) or titanium niobium oxynitride (TiNbON).
It would have been obvious to a person having skills in the art to have modified the lower and the interface layers of Park by utilizing TiNbO or TiNbON. Since this is merely an alternative material of the lower/upper interface layer, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 2, Park discloses the lower electrode 130 including at least one of TiN, MoN, CoN, TaN, TiAlN, TaAlN, W, Ru, RuO2, SrRuO3, Ir, IrO2, Pt, PtO, SRO (SrRuO3), BSRO ((Ba,Sr)RuO3), CRO (CaRuO3), or LSCO ((La,Sr)CoO3), or titanium niobium nitride (TiNbN) [col. 6, ln.40].
In re claim 3, Park discloses the dielectric layer 150 including at least one of hafnium, zirconium, aluminum, niobium, cerium, lanthanum, tantalum, or titanium [Figs. 1-3 & col. 6, ln.65].
In re claim 4, Park discloses the upper electrode 140 including at least one of TiN, MoN, CoN, TaN, TiAlN, TaAlN, W, Ru, RuO2, SrRuO3, Ir, IrO2, Pt, PtO, SRO (SrRuO3), BSRO ((Ba,Sr)RuO3), CRO (CaRuO3), or LSCO ((La,Sr)CoO3) [Figs. 1-3 & col. 6, ln.40].
In re claim 5, Park suggests the lower interface layer 160 including at least one of cobalt, tin, vanadium, tantalum, dubnium, phosphorus, arsenic, antimony (Sb), or bismuth [Figs. 1-3 & col. 4, ln.13].
In re claim 6, Park discloses the lower electrode LE being cylinder-shaped with an upper opened end [Figs. 12G-12I].
In re claim 7, Park discloses the lower electrode LE being cylinder-shaped with a filled interior [Fig. 12J & col. 23, ln.20].
In re claim 8, Park discloses a thickness of the lower interface layer 160 being less than a thickness of the lower electrode 130 [Figs. 13A-C].
In re claim 9, Park discloses the lower interface layer 160 includes a plurality of sub-lower interface layers 162, 164 [Figs. 13A-C].  Park however is silent about the “sub-lower interface layers have different content ratios of a niobium atom each other, and a content ratio of a niobium atom in each of the plurality of sub-lower interface layers gradually increases toward the dielectric layer.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “sub-lower interface layers have different content ratios of a niobium atom each other, and a content ratio of a niobium atom in each of the plurality of sub-lower interface layers gradually increases..” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 10, Park discloses an integrated circuit device 670 [Fig. 12J], comprising:
- a lower electrode (electrode 130 in Figs. 1-3) disposed over the substrate, and including a pillar-shaped main lower electrode layer (LE in Fig. 13A) and a lower interface electrode layer 160 that is disposed on the pillar-shaped main lower electrode layer LE;
- a dielectric layer 150 disposed on the lower interface electrode layer 160 of lower electrode 130, and including hafnium [col. 6, ln.65];
- an upper electrode (electrode 140 in Figs. 1-3, or UE in Fig. 13A)  disposed on the dielectric layer 150 and including titanium nitride [col. 6, ln.40]; and
- an upper interface electrode layer 170 disposed between the dielectric layer 150 and the upper electrode 140, wherein the pillar-shaped main lower electrode layer LE includes titanium nitride or titanium niobium nitride (TiNbN) [Figs. 1-3 & col. 6, ln.40].
Park suggests the lower interface layer 160 comprising Nb, NbO, NbO2, and Nb2O5 [col. 5, ln.17], but not titanium niobium oxide (TiNbO) or titanium niobium oxynitride (TiNbON).
It would have been obvious to a person having skills in the art to have modified the lower interface layer of Park by utilizing TiNbO or TiNbON. Since this is merely an alternative material of the lower interface layer, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 11, Park discloses the dielectric layer 150 including at least one of zirconium, aluminum, niobium, cerium, lanthanum, tantalum, or titanium [col. 6, ln.65].
In re claim 12, Park discloses the lower interface electrode layer 160 including at least one of cobalt, tin (Sn), vanadium, tantalum, dubnium, phosphorus, arsenic, antimony (Sb), or bismuth [Fig.1 &col.4 ln.13]
In re claim 13, Park discloses the upper electrode 140 including at least one of TiN, MoN, CoN, TaN, TiAlN, TaAlN, W, Ru, RuO2, SrRuO3, Ir, IrO2, Pt, PtO, SRO (SrRuO3), BSRO ((Ba,Sr)RuO3), CRO (CaRuO3), or LSCO ((La,Sr)CoO3) [Figs. 1-3 & col. 6, ln.40].
In re claim 14, Park suggests the lower and the upper interface layer 170 comprising Nb, NbO, NbO2, and Nb2O5 [col. 6, ln.13], but not TiNbO or TiNbON.
It would have been obvious to a person having skills in the art to have modified upper interface layer 170 of Park by utilizing TiNbO or TiNbON. Since this is merely an alternative material of the upper interface layer, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 15, Park discloses the lower interface electrode layer 160 including a plurality of sub-lower interface electrode layers 162, 164 [Figs. 13A-C]. 
Park discloses “the first interface layer 162 has a first oxygen content (e.g., a first amount of oxygen included therein) and the second interface layer 164 has a second oxygen content (e.g., a second amount of oxygen included therein) that is different from the first oxygen content of the first interface layer 162” [col. 4, ln.22].  Park, however, is silent about the “sub-lower interface electrode layers having different content ratios of a niobium atom each other, and a content ratio of a Nb atom in each of the plurality of sub-lower interface electrode layers gradually increases toward the dielectric layer.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “sub-lower interface electrode layers having different content ratios of a niobium atom each other, and a content ratio of a Nb … interface electrode layers gradually increases toward the dielectric layer” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 16, Park discloses an integrated circuit device 670 [Fig. 12J], comprising:
- a lower electrode 130 disposed over a substrate 610 and including at least one of titanium nitride or titanium niobium nitride (TiNbN) [Figs. 1-3 & col. 6, ln.40];
- a dielectric layer 150 disposed on the lower electrode 130 and including hafnium [col. 6, ln.65]; and
- an upper electrode 140 disposed on the dielectric layer 150 and including titanium nitride, wherein the lower electrode 130 includes TiN, MoN, CoN, TaN, TiAlN, TaAlN, titanium niobium nitride [col. 6, ln.40], but not titanium niobium oxide (TiNbO) or titanium niobium oxynitride (TiNbON).
It would have been obvious to a person having skills in the art to have modified lower electrode 130 of Park by utilizing TiNbO or TiNbON. Since this is merely an alternative material of the lower electrode, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 17, Park discloses the lower electrode 130 including at least one of cobalt, tin (Sn), vanadium, tantalum, dubnium, phosphorus, arsenic, antimony (Sb), or bismuth [col. 6, lns.35-53].
In re claim 18, Park discloses the dielectric layer 150 including at least one of zirconium, aluminum, niobium, cerium, lanthanum, tantalum, or titanium [col. 6, ln.65].
In re claim 19, Park disclose the lower electrode 130 including a plurality of lower electrode layers 162, 164 [Figs. 13A-C].  Park however is silent about the plurality of lower electrode layers having different content ratios of a niobium atom each other, and a content ratio of a niobium atom in the plurality of lower electrode layers being greatest in the lower electrode layer 164 closest to the dielectric layer.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “plurality of lower electrode layers having different content ratios of a niobium atom each other, and a content ratio of a niobium atom in the plurality of lower electrode layers being greatest in the lower electrode layer closest to the dielectric layer” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 20, Park disclose the lower electrode 130 including a plurality of lower electrode layers 162, 164 [Figs. 13A-C], and the lower electrode layer 162 farthest from dielectric layer 150 does not include niobium.  Park however is silent about “the plurality of lower electrode layers having different content ratios of a niobium atom each other.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “lower electrode layers having different content ratios of a niobium atom each other” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature recited in a claim, the Applicant must show that the chosen feature is critical.

Note:	If the above rejections under 35 U.S.C. §102 and/or §103 can be overcome, the pending claims are further subjected to the following Double Patenting rejections as shown below:
Non-Statutory Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
7.	Claims 1-20 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 1-13 of the conflicted U.S. Patent No. 11,227,912 to Jung et al..
	Although the two claims sets are not totally identical of the pending claims 1, 10 & 16, respectively,  compared to those features (i.e., an integrated circuit device) of the conflicted claims 1, 8 & 13 and their dependent claims, the claims at issues are not patentably distinct from each other.
Those limitations are neither disclosed by any of the references in application IDS 12/28/2021 that suggested a modification so as satisfy the combination of the pending claims 1-20.
8.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
9.	To inquire about this communication contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM  If attempt to call the Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000. The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 22, 2022										    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815